Citation Nr: 1220393	
Decision Date: 06/11/12    Archive Date: 06/22/12

DOCKET NO. 11-08 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio



THE ISSUE

Entitlement to service connection for major depressive disorder (MDD). 



REPRESENTATION

Veteran represented by:	Chisholm, Chisholm & Kirkpatrick



WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from February 1974 to March 1979.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the RO. 

The Veteran testified at a hearing in October 2010 before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims file. 

In a May 2011 decision, the Board separated the claim into two issues: entitlement to service connection for MDD and service connection for an acquired psychiatric disorder (other than MDD) to include an anxiety disorder. See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (stating that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

The Board at that time denied service connection for MDD and remanded the issue of service connection for an acquired psychiatric disorder other than MDD. 

The Veteran appealed his case to the U. S. Court of Appeals for Veterans Claims ("Court"), and in a November 2011 Order, the Court granted the parties' Joint Motion for Partial Remand ("Joint Motion"), vacated the Board's May 2011 denial, and remanded the matter to the Board for development consistent with the Joint Motion. 

After the November 2011 order, the Veteran's attorney submitted additional evidence and waived the Veteran's right to have it initially considered by the RO. 38 C.F.R. §§ 20.800, 20.1304(c) (2011).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDING OF FACT

The currently demonstrated MDD is shown as likely as not to have had its clinical onset during the Veteran's period of active service. 


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disability manifested by major depressive disorder is due to disease or injury that was incurred in service. 38 U.S.C.A.§§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R.§§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his diagnosed MDD is the result of in-service marital problems and a stressful investigation of his roommates' drug use. Because there is competent medical and lay evidence linking his current disability to his period of active service, the claim will be granted. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability. See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. 

First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. Layno v. Brown, 6 Vet. App. 465 (1994). 

Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). 

In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). 

Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. 

When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Veteran has been diagnosed with MDD, satisfying the first element of a service connection claim. Hickson, 12 Vet. App. at 253. 

The Veteran's service treatment records (STRs) show that, in June 1978, he reported having marital problems and was given an appointment with a psychologist. In December 1978, he reported having insomnia, anxiety and depression and complained of personal and financial problems. 

Another December 1978 record noted that the Veteran had difficulty adjusting to leadership, supervision, and the performance level expected of him. He felt increasingly dysphoric, was impulsive, had poor judgment, and had limited insight. He was discharged from service after being diagnosed with immature personality disorder. His reports of symptoms in service satisfy the second element of a service connection claim. Hickson, 12 Vet. App. at 253.

Turning to the third element of a service connection claim, a nexus, there are three medical opinions of record. 

In May 2008, the Veteran underwent a VA mental disorders examination. The examiner reviewed the claims file and noted that the Veteran had marital problems and was discharged after being diagnosed with an immature personality. 

The examiner stated that the first post-service treatment for a mental disorder was in August 2006 when the Veteran was treated for depression and alcohol addiction. 

The examiner diagnosed the Veteran with MDD and alcohol dependence in early remission and observed that he experienced adjustment problems in service, but that there was no diagnosis for a major mental health issue. He found that there was "not much evidence" to suggest that the Veteran's current MDD developed as a result of the adjustment problems in service, "especially given the long span of time between the military and any other mental health treatment." 

The examiner concluded that it was less likely than not that his MDD was related to service and was more likely related to alcohol addiction and related negative life events because many of the Veteran's concerns were typical for early sobriety. 

After the Board remanded the Veteran's claim for a psychiatric disorder other than MDD, he underwent a second VA examination in June 2011. The examiner diagnosed the Veteran with recurrent MDD and agreed with the May 2008 examiner regarding its etiology. 

The examiner stated that the Veteran's anxiety appeared highly situational to ongoing life stressors and that some symptoms of anxiety were secondary to symptoms of depression. 

Although the Veteran had problems adjusting in service, there was no evidence of mental health treatment between the time he was discharged and the early 2000s. As a result, the examiner concluded that the Veteran's MDD was not caused by service. 

The Veteran's attorney submitted an April 2012 medical opinion from Dr. E. M., a private psychologist, who reported interviewing the Veteran and reviewing a copy of his claims file. He noted that the Veteran failed out of nuclear power school and transferred to submarine school. Later, after his roommate was charged with using illegal drugs, the Veteran was disciplined as well, even though he claimed that he was not using drugs. He was subsequently transferred to duties involving the engine room, where he felt isolated and angry. He began to have marital problems and discovered that his wife was unfaithful and wanted a divorce. 

Dr. E.M. reviewed the STRs and concluded that the Veteran displayed symptoms of depression in service and stated that the Navy psychologist provided an inaccurate diagnosis of immature personality disorder. He noted the Veteran's Minnesota Multiphasic Personality Inventory (MMPI) profile from December 1978 in Welsh Code format and asserted that the Veteran's reported feelings of dysphoria in December 1978 that were the result of his isolation in the engine room and his marital problems that he could not impact due to distance. 

Dr. E.M. found that the Veteran's MMPI profile from his December 1978 examination "testif[ied] strongly to the existence of that depressive disorder" in service and his record of dysfunction since then demonstrated the continuation of that disorder since discharge. 

Dr. E. M. stated that research on people with MMPI profiles similar to the Veteran's demonstrated that persons with elevations in Scales 7, 2, and 4 suffered from feelings social inadequacy, worry and depression. They also might drink alcohol excessively. Model diagnoses for this type of profile were psychoneurotic depression and passive aggressive personality. 

A study regarding the interpretation of the MMPI was cited. Dr. E.M. administered the MMPI to the Veteran at his interview and provided the results in Welsh Code format and noted that the Veteran had elevations in Scales 7, 2, and 4 as he did in service, and that this indicated depression and anxiety. He opined that the Veteran's MDD first occurred in service and had continued since discharge because the MMPI Profile taken in service provided "indications of the evolution of that disorder while serving in the U. S. Navy and continuing to the present."  

The Veteran provided lay statements from two people who knew him during childhood and before he entered the military. Both of them stated that the Veteran did not display any observable psychiatric symptoms prior to entering the service. 

At his October 2010 hearing, the Veteran testified that he began to feel depressed in service, and that his service record noted satisfactory performance until the period just prior to his discharge. 

The Veteran's representative cited to the Journal of Clinical Psychology and Merck manual to state that the Veteran was experiencing major life stressors of marital problems and being scrutinized for a crime he did not commit and that this could trigger depression in some people. 

The Veteran further testified that he was "never really fine" after he began to feel depressed in the Navy. He stated that, over the years, he avoided people, was occasionally homeless, abused alcohol, and was unable to share his feelings. 

The Veteran is competent to testify as to observable psychological symptoms such as feeling depressed. Layno v. Brown, 6 Vet. App. 465 (1994). He has consistently reported his history regarding the onset of his feelings of depression to two VA examiners, Dr. E. M., and VA health care providers. His statements are considered credible. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). However, the Veteran is not competent to identify the symptoms he experienced as MDD. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

The two negative opinions from VA examiners provide probative evidence against a nexus between the Veteran's MDD and his period of militarily service. However, Dr. E. M.'s opinion and analysis of the MMPI administered in December 1978 provides highly probative evidence in favor of service connection. 

Further, the Veteran's competent, credible statements about experiencing depression continuously since service are probative evidence in support of his claim because Dr. E. M. identified the Veteran's description of his symptoms as MDD. Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

In light of Dr. E. M.'s opinion and analysis of the Veteran's in-service and current MMPI profiles and the Veteran's statements regarding continuity of symptomatology, the Board finds the evidence to be in relative equipoise in showing that the current MDD as likely as not had its clinical onset during the Veteran's period of active service. 

Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied. See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown , 5 Vet. App. 413, 421 (1993).

Given the granting of the benefit, any further development or notification action  under the Veterans Claims Assistance Act of 2000 (VCAA) would not avail the claimant. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2010).



ORDER

Service connection for a major depressive disorder is granted. 


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


